MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Feb 15 2019, 8:35 am
court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
L. Katherine Boren                                       Thomas A. Massey
Ziemer, Stayman, Weitzel & Shoulders,                    Massey Law Offices, LLC
LLP                                                      Evansville, Indiana
Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William Zausch,                                          February 15, 2019
Appellant and Cross-Appellee,                            Court of Appeals Case No.
                                                         18A-DR-1380
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court
Diana (Zausch) Schnakenburg,                             The Honorable Leslie C. Shively,
Appellee and Cross-Appellant.                            Judge
                                                         Trial Court Cause No.
                                                         82D04-0910-DR-1030



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019             Page 1 of 16
[1]   William Zausch (“Father”) appeals the trial court’s order modifying his child

      support obligation. On cross-appeal, Diana (Zausch) Schnakenburg (“Mother”)

      claims the trial court erred in determining Father’s gross income. We affirm.


                                      Facts and Procedural History

[2]   In November 2010, the trial court entered a final decree dissolving the parties’

      marriage. The decree provided that Mother would have primary physical

      custody of the parties’ four children and that Father pay weekly child support of

      $675. It provided that Father is the owner of his interest in Utility Pipe Sales of

      Indiana, Inc. (“UPSI”) and Utility Pipe Sales Co., Inc. (“UPSC”), that he make

      certain equalization payments to Mother, and that his equalization obligation

      be secured by a pledge of his stock in UPSI and UPSC.


[3]   On June 12, 2015, the court entered an order stating that Father had made a

      quarterly income tax payment in January 2015 for tax year 2014 based upon his

      estimate of his income being in excess of $400,000 for 2014; that Father had

      submitted an affidavit to the court dated February 13, 2015, stating that his total

      income and distributions for 2014 were $253,000; and finding “Father’s income

      for 2014 to be $410,000 and, therefore, using the income figures for 2012

      ($483,479), 2013 ($276,085) and 2014 ($410,000) finds Father’s weekly income

      to be $7,505.00 based upon the 2012, 2013 and 2014 income figures.”

      Appellee’s Appendix Volume 2 at 18. The order provided that Father’s weekly

      support obligation for the period of October 4, 2013, through December 26,

      2014, was $910; that retroactive support was $15,275; and that support was “set



      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 2 of 16
      at $798 per week commencing 1-2-15 based upon the Court’s 2-27-15 ruling

      increasing Father’s parenting time.” Id. at 19.


[4]   On May 17, 2017, Mother filed a petition to modify child support alleging that

      Father’s income had significantly increased since the June 12, 2015 order, that

      support based on the parties’ 2016 income was believed to be approximately

      $1,500 per week, and that the modification should be made retroactive to the

      date of the petition. On February 2, 2018, Father filed a petition to modify

      physical custody requesting that the court grant him shared/joint physical

      custody. On April 4, 2018, Mother filed a petition requesting that the court

      increase Father’s support obligation and deny his request to modify custody.


[5]   On April 10, 2018, the court held a hearing. Mother presented Father’s

      affidavit stating that his income from all sources in 2014 was $253,598.57, and

      a financial statement signed by Father on February 2, 2017, indicating that his

      net worth was $4,186,281. Father agreed that the net worth figure was

      accurate. His individual tax return for 2014 indicated that he had wages of

      $132,165, income from partnerships and S corporations of $414,993, and

      adjusted gross income of $547,158. His 2015 tax return indicated that he had

      wages of $90,890, income from partnerships and S corporations of $497,340,

      and adjusted gross income of $589,636. His tax return for 2016 indicated that

      he had wages of $65,626, income from partnerships and S corporations of

      $681,467, and adjusted gross income of $747,246. Finally, Father’s tax return




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 3 of 16
      for 2017 indicated that he had wages of $63,321, income from partnerships and

      S corporations of $997,729, 1 and adjusted gross income of $1,054,214.


[6]   Father presented a spreadsheet as Exhibit K which was a summary of his

      income for 2014 through 2017 based on the amounts reported to the IRS and

      the amounts he actually received from his various companies. For each of the

      four years, the summary included Father’s W-2 income and any income he

      received from UPSC, UPSI, Indiana Precast, and Top Notch LLC, and for

      each of the entities provided amounts for his tax liability, distributions,

      distributions in excess of his tax liability, annual income, gross up per the

      guidelines, 2 and actual gross income. According to the summary, Father’s total

      actual gross income was $350,826 in 2014, $138,075 in 2015, $311,418 in 2016,

      and $437,608 in 2017. For the year 2017, the summary provides a total income

      of $1,061,050, tax liability of $412,145, distributions of $625,483, distributions

      in excess of tax liability of $243,791, annual income of $364,105, gross up per

      the guidelines of $385,028, and total actual gross income of $437,608. The

      spreadsheet also included an actual income average for the three-year period of

      2014 through 2016 of $266,773 and for the three-year period of 2015 through

      2017 of $295,700. Father’s accountant testified, with respect to the income

      from the companies listed on Father’s Exhibit K, that Father paid tax on the




      1
          Father reported income from UPSC, UPSI, Indiana Precast Inc, and Top Notch, LLC.
      2
        Father’s accountant indicated that the Indiana Child Support Guidelines consider gross income and that, in
      the “gross up” column, the distributions in excess of tax liability from each company were “gross[ed] up”
      using a tax factor taken from the commentary to the Guidelines. Transcript Volume II at 90.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019               Page 4 of 16
      amounts listed and that the amounts represent Father’s share of the total

      income of the listed companies. He testified that the entities are considered

      flow-through entities for tax purposes, that none of the entities pay tax at the

      corporate level, and that all the income is summarized and passed through to

      the shareholders or members.


[7]   Following the hearing, the parties submitted proposed orders. 3 Father’s

      proposed order provided that his weekly support obligation would be $577.95

      calculated using $5,687 as his weekly gross income. Mother’s proposed order

      provided that Father’s 2017 taxable adjusted gross income was $1,054,214 and

      that, based on his verified financial statements, his net worth increased from

      nearly $1.8 million in June 2014 to almost $4.2 million in February 2017. A

      financial statement signed by Father and dated June 9, 2014, indicates that

      Father’s net worth at that time was $1,785,752.


[8]   On May 16, 2018, the trial court entered Findings of Fact, Conclusions of Law

      and Judgment, denying Father’s petition to modify physical custody. The court

      found that Mother has income from her full-time employment as a teacher and




      3
        On appeal, Father filed a motion to strike arguing in part, with respect to Mother’s proposed order and the
      exhibits attached to it in the appellee’s appendix, that there is no indication Mother’s proposed order was
      filed with the trial court, that the proposed order appearing in the appellee’s appendix is not file-stamped and
      does not appear as an entry in the chronological case summary (“CCS”), and that the proposed order is not
      part of the record or properly cited by Mother. Mother filed a response stating that her April 30, 2018 e-filing
      of the proposed order was attached and that it is unknown why the e-filing is not reflected in the CCS, and
      the attached email indicated that the filing was submitted on April 30, 2018, and accepted by the clerk’s office
      on May 1, 2018. Father filed a reply stating that, although the attachments to Mother’s response appear to
      indicate that she attempted to electronically file her proposed order, the fact remains that the proposed order
      does not appear as a filing in the CCS. By separate order, we deny Father’s motion to strike.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019                  Page 5 of 16
      two part-time coaching positions, and from serving as a summer camp

      counselor and has weekly gross income for child support calculation purposes

      of $541. It found that Father receives W-2 wages as president of UPSC and

      that he is a minority shareholder of three companies from which he receives

      distributions: UPSC, of which he owns 23.255% of the shares; UPSI, of which

      he owns 26.0335% of the shares; and Indiana Precast, Inc., of which he owns

      23.6735% of the shares. The court found that Father is also a minority member

      of Top Notch Holdings, LLC, from which he receives no distributions.


[9]   The court accepted the calculation of the actual gross income figure as set forth

      in Father’s Exhibit K as the appropriate figure to utilize in calculating the

      support obligation. It found that “Father’s tax returns and K-1’s . . . serve as

      the basis for Father’s Exhibit ‘K.’” Appellant’s Appendix Volume 2 at 18. The

      court concluded:

              4. In determining the Father’s weekly child support obligations, the
              Court shall follow and adhere to the appellate court’s holding in
              Tebbe v. Tebbe, 815 N.E.2d 180, 184 (Ind. Ct. App. 2004)[, reh’g
              denied, trans. denied]. In Tebbe, the appellate court held that: “(1)
              undisbursed income of a minority shareholder in an S corporation
              should not be included in child support calculations unless the trial
              court finds that the corporation is being used to shield income, and
              (2) pass-through S corporation income that is merely disbursed to
              offset pass-through shareholder tax liability, and which does not
              increase the shareholder[’]s actual income, should not be included
              in child support calculations.” Id. (emphasis added).

              5. Including pass-through income in a child support calculation is
              against the Indiana Child Support Guidelines, where such income is
              not disbursed or is disbursed for the purpose to avoid pass-through
              S corporation tax liability. Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 6 of 16
                                              *****

        7. The Court concludes, based upon the uncontroverted evidence
        supplied by the Father and his CPA tax accountant . . . that any
        income that was attributable to the Father by any of the companies
        in which he is a minority shareholder, (namely, Indiana Precast,
        Top Notch, UPSC, and UPSI) but which was not disbursed to him -
        as shown on his K-l statements - shall not be included for purposes
        of computing child support. See, Tebbe, supra.

        8. Furthermore, to the extent that distributions were issued from
        any of the companies for the purpose of paying Father’s pass-
        through minority shareholder tax liability, those amounts too
        should not be included for purposes of calculating the Father’s child
        support obligation. See, Tebbe, supra.

        9. The gross distributions that have been paid to the Father by any
        of the four (4) subject companies, over and above the shareholder
        tax liability for the same, should be included in the Father’s income
        for child support calculation purposes. Id.

        10. Based on the findings made by the court, the court shall utilize
        Mother’s 2017 income and Father’s actual gross income for 2017 as
        set forth in Father’s exhibit “K”.


Id. at 21-22. The court stated: “Mother’s Verified Petition to Modify Child

Support is granted. Both Father’s income and economic circumstances have

significantly improved since the June 12, 2015 order.” Id. at 23. The court

found that Father’s weekly gross income is $8,415.15 based on his 2017 actual

gross income of $437,608 and that his new child support obligation is $926 per

week, which it made retroactive to May 19, 2017, resulting in $6,400 of

retroactive child support.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 7 of 16
                                                   Discussion

[10]   On review, a trial court’s calculation of child support is presumptively valid.

       Bogner v. Bogner, 29 N.E.3d 733, 738 (Ind. 2015). Upon the review of a

       modification order, only evidence and reasonable inferences favorable to the

       judgment are considered. Id. The order will be set aside only if clearly

       erroneous. Id. Findings are clearly erroneous only when the record contains no

       facts to support them either directly or by inference. Quillen v. Quillen, 671
N.E.2d 98, 102 (Ind. 1996). We give due regard to the trial court’s ability to

       assess the credibility of witnesses. Menard, Inc. v. Dage-MTI, Inc., 726 N.E.2d
1206, 1210 (Ind. 2000), reh’g denied. We first consider whether the evidence

       supports the factual findings, and then we consider whether the findings support

       the judgment. Id.


[11]   Ind. Code § 31-16-8-1 provides in part:

               (a) Provisions of an order with respect to child support . . . may be
               modified or revoked.

               (b) Except as provided in section 2 of this chapter, and subject to
               subsection (d), modification may be made only:

                        (1) upon a showing of changed circumstances so substantial
                        and continuing as to make the terms unreasonable; or

                        (2) upon a showing that:

                                (A) a party has been ordered to pay an amount in
                                child support that differs by more than twenty percent
                                (20%) from the amount that would be ordered by
                                applying the child support guidelines; and



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 8 of 16
                                (B) the order requested to be modified or revoked was
                                issued at least twelve (12) months before the petition
                                requesting modification was filed.


[12]   Father argues that “[t]he only changed circumstance is [his] increased income,

       but that change in income resulted in less than a twenty percent increase in [his]

       support obligation” and that the court’s modification was improper under Ind.

       Code § 31-16-8-1. Appellant’s Brief at 10-11. He cites MacLafferty v.

       MacLafferty, 829 N.E.2d 938 (Ind. 2005), and asserts that Mother did not argue

       and the court did not find that any other factors converged with his increase in

       income to create a change in circumstances so substantial and continuing as to

       make the prior order unreasonable. He also argues that the court abused its

       discretion in making its modification retroactive, there is no indication that he

       engaged in dilatory conduct, and that the court relied on his 2017 income in

       modifying support which was not available until the end of 2017 and could not

       have formed the basis for Mother’s initial petition which referenced his 2016

       income.


[13]   Mother responds that, in modifying Father’s support obligation, the court found

       that both his income and his economic circumstances have significantly

       improved since the court’s previous order and that the court’s findings are

       supported by the increase in Father’s income and the increase of his net worth

       to nearly $4.2 million. She argues that income, net worth, assets, and access to

       credit are separate relevant factors in determining child support and that

       Indiana courts have the authority to consider the financial circumstances and


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 9 of 16
       net worth of parents in addition to their incomes in calculating support. She

       also argues the court did not abuse its discretion in awarding $6,400 in

       retroactive child support.


[14]   Further, Mother argues on cross-appeal that the court erred in determining

       Father’s weekly gross income. Specifically, she argues that Father’s 2017 tax

       return showed an adjusted gross income of $1,054,214, that the court

       determined Father’s 2014 gross income was $410,000, and that it was error for

       the court to inconsistently and for the first time dramatically reduce Father’s

       income and apply a Tebbe reduction. In reply, Father states that the court

       excluded undisbursed pass-through income and disbursements made solely to

       offset pass-through tax liabilities in calculating his gross income in accordance

       with Tebbe and that, regardless of whether the prior support orders were based

       on an accurate calculation of his gross income, the court did not abuse its

       discretion in accurately calculating his gross income at this time.


       A. Father’s Gross Income


[15]   We first address Mother’s claim that the trial court erred in determining

       Father’s gross income. Indiana Child Support Guideline 3A(1) provides in part

       that “weekly gross income” is defined “as actual weekly gross income of the

       parent if employed to full capacity” and “includes income from any source,

       except as excluded below, and includes, but is not limited to, income from

       salaries, wages, commissions, bonuses, overtime, partnership distributions,

       dividends, severance pay, pensions, interest, trust income, annuities, capital


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 10 of 16
       gains, . . . gifts, [and] inheritance . . . .” In Tebbe, this court observed that

       Indiana’s child support guidelines are based upon the premise that children

       should receive the same portion of parental income that they would have

       received had their parents’ marriage remained intact and held: “Disregarding

       undisbursed pass-through income or a disbursement that only compensates a

       shareholder for the consequences of pass-through S-corporation tax liability is

       consistent with the Guidelines.” 815 N.E.2d at 183-184. We further held that

       “(1) undisbursed pass-through income of a minority shareholder in an S-

       corporation should not be included in child support calculations unless the trial

       court finds that the corporation is being used to shield income” and “(2) pass-

       through S-corporation income that is merely disbursed to offset pass-through

       shareholder tax liability, and which does not increase the shareholder’s actual

       income, should not be included in child support calculations.” Id. at 184.


[16]   Here, the total “actual gross income” in the spreadsheet admitted as Father’s

       Exhibit K did not include the income attributable to Father due to his interests

       in the identified companies but not distributed to him or distributions which

       were made to him to merely offset his tax liability. The trial court heard the

       testimony of Father’s accountant and admitted Father’s 2017 tax documents,

       including Form 1040 and Schedule K-1 for each of the companies, which

       reflected Father’s income and the amounts distributed to him. Based upon the

       record and in light of Tebbe, we do not find persuasive Mother’s arguments that

       the court erred in determining Father’s weekly gross income for child support

       purposes.


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 11 of 16
       B. Modification


[17]   We next turn to the trial court’s modification of Father’s support obligation

       from $798 per week to $926 per week. In MacLafferty, the father requested that

       his support obligation be decreased because the mother had obtained full-time

       employment and her income had increased. 829 N.E.2d at 939. According to

       the trial court, the mother’s income had increased from $324 per week to $709,

       and the father’s income had increased from $2,287 per week to $2,407. Id. The

       trial court reduced the father’s support obligation by fourteen percent. Id. The

       Indiana Supreme Court discussed Ind. Code § 31-16-8-1 and stated:

               In addition to providing a bright-line test for a parent who seeks
               modification solely on grounds of change in income, it seems to us
               that, as a practical matter, the Legislature has effectively established
               a bifurcated standard for modification, Subsection (2) covering
               situations where a parent seeks modification solely on grounds of
               change in income and Subsection (1) covering all other situations
               (including situations alleging a change in income and one or more
               other changes). It is true that, as a matter of pure logic, a parent
               could seek modification solely on grounds of change in income
               under Subsection (1)—indeed, Father does so here. But we do not
               believe that the Legislature would consider a change in
               circumstances standing alone (i.e., without any other change in
               circumstances) that would change one parent’s child-support
               payment by less than 20% to be “so substantial and continuing as to
               make the terms [of the prior order] unreasonable.” Indeed, it is
               hard to see the reason the Legislature would have enacted
               subsection (2) at all if a parent could receive a modification under
               Subsection (1) where the only changed circumstance alleged would
               change one parent’s payment by less than 20%.

               Nevertheless, we do not hold that a modification may never be
               made . . . under subsection (1) where the changed circumstance

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 12 of 16
               alleged is a change in one parent’s income that only changes one
               parent’s payment by less than 20%. There may be situations where
               a variety of factors converge to make such a modification
               permissible under the terms of the statute. While we do not find
               this case to be such a situation, we do not foreclose such a
               possibility.


       Id. at 942. The Court found that, while the mother’s weekly income increased

       by $375 as a result of becoming employed full-time and the father’s weekly

       income increased by $120, the mother’s income was still quite modest

       compared to the father’s, and the Court held that the change alleged was not so

       substantial as to render the terms of the prior order unreasonable. Id. The

       Court further stated that the proposition “that changes in the relative financial

       resources of both parents alone may be sufficient to modify a child support

       order,” id. (citing Harris v. Harris, 800 N.E.2d 930, 938 (Ind. Ct. App. 2003),

       trans. denied), is true only when the changes are so substantial and continuing as

       to render the terms of the prior support order unreasonable. Id. at 943.


[18]   It is well-established that Indiana courts have the authority to consider the

       financial circumstances and net worth of parents in addition to their incomes

       when calculating child support. Gardner v. Yrttima, 743 N.E.2d 353, 358 (Ind.

       Ct. App. 2001) (citing Garrod v. Garrod, 655 N.E.2d 336, 338-339 (Ind. 1995)

       (rejecting the father’s claim the trial court unfairly relied on his net worth in

       figuring support)). In Gardner, this Court held that an inheritance may amount

       to a substantial and continuing change in circumstances sufficient to trigger a

       modification of a child support order and noted that an inheritance may change

       a non-custodial parent’s ability to pay support or increase the parent’s overall
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 13 of 16
       standard of living. 743 N.E.2d at 358-359. See also Zakrowski v. Zakrowski, 594
N.E.2d 821, 822-824 (Ind. Ct. App. 1992) (holding trial courts “may properly

       consider the parents’ total financial circumstances, including net worth, access

       to credit and available financial flexibility” in modifying child support orders);

       Merrill v. Merrill, 587 N.E.2d 188, 190 (Ind. Ct. App. 1992) (holding “[e]vidence

       of a parent’s net worth and assets are relevant subjects of inquiry in a

       proceeding to establish or modify child support”) (citing Green v. Green, 447
N.E.2d 605, 609 (Ind. Ct. App. 1983) (holding the financial condition of each

       parent is a statutory factor which must be considered when awarding child

       support and evidence of a parent’s net worth and assets are relevant subjects of

       inquiry in a proceeding to establish or modify child support), reh’g denied, trans.

       denied); Ind. Code § 31-16-6-1 (relevant factors to consider in ordering child

       support include the financial resources of the parents).


[19]   Unlike MacLafferty, where the increases in the parties’ incomes did not result in

       substantial change to their relative financial resources, the evidence in this case

       demonstrates a substantial and continuing change in the financial resources of

       the parties relative to each other and supports the court’s modification.

       According to Father’s June 2014 financial statement, his net worth at that time

       was $1,785,752, and the statement included values of $361,836 for his interest

       in UPSC, $820,908 for his interest in UPSI, and $23,450 for his interest in Top

       Notch Holdings. According to Father’s February 2, 2017 financial statement,

       his net worth had increased to $4,186,281, and the 2017 statement included

       values of $948,703 for his interest in UPSC, $2,371,254 for his interest in UPSI,


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 14 of 16
       $229,398 for his interest in Top Notch Holdings, and $711,587 for his interest in

       Indiana Precast. 4 The court was able to consider the evidence, including

       Father’s tax documents and summary with respect to the income attributable to

       him as a shareholder and member and the amounts distributed and not

       distributed to him, in concluding that his economic circumstances had

       significantly improved since June 2015.


[20]   Based upon the record, we conclude that the trial court’s modification of

       Father’s weekly child support obligation from $798 to $926 was not clearly

       erroneous. See Harris, 800 N.E.2d at 938 (holding change in the parties’

       financial situation resulted in substantial and continuous change supporting

       modification of child support where the father’s new compensation package

       consisted of a base salary of $325,000, monthly car allowance of $750, and

       potential bonus of $162,500, and father had received a $800,000 settlement

       from his previous employer); see also Kirchoff v. Kirchoff, 619 N.E.2d 592, 595-

       596 (Ind. Ct. App. 1993) (finding substantial and continuing changed

       circumstances where the mother had become employed full-time significantly

       increasing her seasonal income, the father’s income had significantly decreased,

       and only one of three children remained in the mother’s custody), disapproved on

       other grounds by Merritt v. Merritt, 693 N.E.2d 1320, 1324 n.4 (Ind. Ct. App.

       1998).




       4
         The 2017 statement also included, under a heading for liabilities, an “[u]nfunded college tuition expense
       (estimated) per divorce decree” of $500,000.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019                Page 15 of 16
       C. Arrearage


[21]   The trial court made its modification order retroactive to May 19, 2017, and

       found Father owes $6,400 of retroactive child support. The trial court has the

       discretionary power to make a modification for child support relate back as

       early as the date the petition to modify is filed. Goodman v. Goodman, 94 N.E.3d
733, 750 (Ind. Ct. App. 2018), reh’g denied, trans. denied. The record reveals that

       Mother filed a petition to modify child support on May 17, 2017, that Father

       filed a petition to modify custody on February 2, 2018, and that Mother filed a

       petition requesting that the court modify child support and deny Father’s

       request for custody on April 4, 2018. The parties presented evidence at the

       April 2018 hearing related to their requests. The court was able to consider

       evidence of Father’s business interests and his income, including his income in

       2014 through 2017, the sources of his income, and the change in his income

       over time. Under the circumstances, we cannot say that the trial court abused

       its discretion in determining the date the modified support order would take

       effect and in ordering Father to pay $6,400 in retroactive support.


[22]   For the foregoing reasons, we affirm the trial court’s ruling.


[23]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1380 | February 15, 2019   Page 16 of 16